Citation Nr: 0408694	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  98-01 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative 
osteoarthritis of the knees.

2.  Entitlement to service connection for degenerative 
osteoarthritis of the lumbosacral spine as secondary to 
degenerative osteoarthritis of the knees.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for degenerative 
osteoarthritis of the knees and the spine. 

In July 1999 the Board denied entitlement to service 
connection for a lumbar spine disability and remanded the 
issues of entitlement to service connection for degenerative 
osteoarthritis of the knees and entitlement to service 
connection for degenerative osteoarthritis of the lumbosacral 
spine as secondary to degenerative osteoarthritis of the 
knees for further development.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Degenerative osteoarthritis of the knees was not manifest 
during service, or within one year of separation from 
service, and is not related to an event, disease, or injury 
in service.

2.  Degenerative osteoarthritis of the lumbosacral spine is 
not related to a service connected disability.

3.  Lumbosacral spine disability is unrelated to a service-
connected disease or injury.

CONCLUSIONS OF LAW

1.  Degenerative osteoarthritis of the knees was not incurred 
in or aggravated by service, nor can it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  Degenerative osteoarthritis of the lumbosacral spine is 
not proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a November 1996 letter, the RO stated that in order to 
establish service connection, it was important to show that 
the claimed disabilities had been continuously treated since 
discharge from service up to the present time, and that 
recent evidence might be useful, but probably would not be 
sufficient to demonstrate the continuity of treatment.

In a November 2003 VCAA letter, under a heading entitled 
"What Must the Evidence Show to Support Your Claim," the RO 
stated that to establish entitlement to service connection, 
the evidence must show an injury in service or a disease that 
began in or was made worse by service, or an event in service 
causing injury or disease, a current physical or mental 
disability, and a relationship between the current disability 
and the injury, disease, or event in service.  The RO stated 
that medical records or medical opinions might show this 
relationship.

In the February 1998 statement of the case, the RO provided 
the veteran with the text of 38 C.F.R. § 3.303, pertaining to 
the criteria required to establish entitlement to service 
connection, and with the text of 38 C.F.R. § 3.309, 
pertaining to presumptive service connection.  In the January 
2004 supplemental statement of the case, the RO provided the 
veteran with the text of 38 C.F.R. § 3.309, pertaining to the 
list of diseases subject to presumptive service connection, 
and with the text of 38 C.F.R. § 3.310, pertaining to 
secondary service connection.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the November 1996 letter, the RO stated that to 
show that the claimed disabilities were incurred in or 
aggravated by service, the veteran should furnish dates and 
places of treatment in service, the full organizational 
designation to which he was assigned, copies of any service 
medical records in his possession, statements from persons 
who served with the veteran and had knowledge of his 
disabilities, and statements from family members or others 
who had direct knowledge of his disabilities.  The RO also 
stated that the veteran should inform the RO as to the 
location of his reserve medical records.  The RO stated that 
it would help the veteran obtain records showing treatment of 
his disabilities since discharge, if the veteran provided the 
required information.

In the Board's July 1999 remand, the veteran and his 
representative were advised that if they had any additional 
supporting evidence, including medical records, service 
records, or lay statements, that it must be submitted.

In the November 2003 VCAA letter, under a heading entitled 
"What Is the Status of Your Claim and How Can You Help," 
the RO stated that it was responsible for obtaining VA 
examination and treatment reports.  It stated that it would 
make reasonable efforts to obtain any evidence identified by 
the veteran, but that the veteran had to provide the RO with 
sufficient information so that it could obtain the records 
from the appropriate person or agency.  The RO stressed that 
it was still the veteran's responsibility to make sure that 
the records were received by it.  Under a heading entitled 
"How Will VA Help You to Obtain Evidence for Your Claim," 
the RO stated that if they were needed for the claim, it 
would request all records held by Federal agencies, to 
include service medical records and other military records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and private treatment records.  As required by the 
Board's July 1999 remand, treatment records were requested 
from Dr. M. and Dr. P.  Dr. M.'s office indicated that his 
records had been transferred to Dr. P.  The RO requested 
records from Dr. P. twice, in August 2001 and December 2002.  
The veteran was notified that a response had not been 
received. 

The veteran has not indicated the existence of any additional 
records that would aid in substantiating his claim.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, regarding the issue of entitlement to 
service connection for degenerative osteoarthritis of the 
knees and entitlement to service connection for degenerative 
osteoarthritis of the lumbosacral spine as secondary to 
degenerative osteoarthritis of the knees, a substantially 
complete application was received in October 1996.  
Thereafter, in a rating decision dated in March 1997, those 
issues were denied.  Only after that rating action was 
promulgated did the AOJ, in November 2003, provide notice to 
the claimant regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, and what 
information and evidence would be obtained by VA.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in November 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to returning 
the case to the Board following a July 1999 remand, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for degenerative 
osteoarthritis of the knees.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2003).  Service connection for arthritis 
may be granted if manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran was diagnosed with degenerative osteoarthritis of 
the knees in a VA joint examination report dated in December 
1996.  The veteran asserts that during service he was forced 
to kneel on ice for long periods of time, and that this 
caused his current disability of degenerative osteoarthritis 
of the knees.  The veteran is competent to say that he knelt 
on ice for long periods of time.  However, he is not 
competent to say whether his current degenerative 
osteoarthritis of the knees is due to kneeling on ice during 
service, which is a matter of medical etiology.  He does not 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical etiology.  See Espiritu v. Derwinksi, 2 Vet. App. 
492, 494 (1992).

There are two differing medical opinions of record addressing 
the etiology of the veteran's degenerative osteoarthritis of 
the knees.  In a letter dated in September 1997, a private 
physician stated that the veteran dated his problems back to 
his military service when during the training periods he had 
to kneel on ice and snow for prolonged periods.  The 
physician stated that certainly the osteoarthritis that the 
veteran had would be compatible with repeated knee trauma 
that might have caused these conditions.  In an opinion from 
a VA physician dated in September 1999, the examiner stated 
that after reviewing the veteran's claims file, it was her 
medical opinion that there was no medical basis for the fact 
of the veteran's claim of degenerative arthritis being caused 
by kneeling in cold and snow.  The Board finds the opinion of 
the VA examiner more probative of the etiology of the 
veteran's degenerative osteoarthritis of the knees.  The 
opinion of the private physician is vague and equivocal, as 
evidenced by the phrases "would be compatible" and "might 
have caused."  The private physician makes no actual 
determination of the etiology of the veteran's degenerative 
osteoarthritis of the knees.  The VA physician was clear and 
definite, stating that there was "no medical basis" for a 
link between the veteran's current disability and kneeling on 
ice and snow in service.  Thus the Board attaches more 
probative weight to the opinion of the VA physician.

Further, the Board finds that arthritis was not manifest in 
service, or within one year of separation from service.  In 
the pre-induction report of physical examination, dated in 
January 1964, clinical evaluation of the musculoskeletal 
system was normal.  In a pre-induction report of medical 
history, dated in January 1964, the veteran checked boxes 
indicating that he did not have nor ever had arthritis or 
rheumatism or a trick or locked knee.  He did check a box 
indicating that he had a "bone, joint or other deformity."  
The only joint deformity indicated in the pre-induction 
medical records was a dislocated shoulder.  In the separation 
report of medical examination, dated in February 1966, 
clinical evaluation of the musculoskeletal system was normal.  
In the separation report of medical history, the veteran 
checked boxes indicating that he did not have nor ever had 
arthritis or rheumatism, bone, joint, or other deformity, or 
a trick or locked knee.  

A letter from a private physician dated in May 1983 indicated 
that he had been treating the veteran for osteoarthritis of 
the knees since 1982.  This is many years after separation 
from service, and thus the Board finds that arthritis was not 
manifest within one year of separation from service, nor does 
the evidence show continuity of symptomatology since 
discharge from service.  Savage v. Gober, 10 Vet. App. 488 
(1997).

The Board finds that the preponderance of the evidence is 
against a grant of service connection for degenerative 
osteoarthritis of the knees, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55. 

As the Board has found that entitlement to service connection 
for degenerative osteoarthritis of the knees is not 
warranted, it follows that the veteran's claim for service 
connection for degenerative osteoarthritis of the lumbosacral 
spine as secondary to degenerative osteoarthritis of the 
knees is without legal merit.  The applicable regulation 
provides that disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (2003).  Since the veteran does 
not have any service-connected disease or injury, it 
necessarily follows that there is no proximate relationship 
of a low back disability to a service-connected disease or 
injury.

ORDER

Entitlement to service connection for degenerative 
osteoarthritis of the knees is denied.

Entitlement to service connection for degenerative 
osteoarthritis of the lumbosacral spine as secondary to 
degenerative osteoarthritis of the knees is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



